Opinion by
Mr. Chibe Justice Paxson,
This was a scire facias sur mechanics’ lien. The claim was for the carpenter work, etc., of a frame house which had been constructed upon defendants’ land. The defendants did not deny that the work was done, but they contended that the plaintiffs were not entitled to file this lien, and to have judgment upon the scire facias, for the reason that they had agreed to take their pay in lime. It is manifest the plaintiffs were entitled to have the benefit of the lien, and the judgment upon the scire facias, whether they were to be paid in lime or in dollars. The character of the judgment, and the manner in which it should be enforced, would necessarily depend upon the contract.
Upon the trial below, counsel for defendants offered to prove by a witness on the stand, that the plaintiffs entered into a contract to build this house and take their pay in lime, to be followed up by showing that the defendants have always been ready to carry out the contract. See first specification.
And in the fourth specification it is alleged that the court erred in charging the jury as follows: “ In this case something has been said about the terms of the contract, with reference to the manner in which the plaintiffs were to be paid; that is the lime. For the purpose of this case, the court charges you that you are to dismiss that from your minds, and even although that should have been the contract, still, of itself, it would furnish no defence in this case, and you will therefore disregard it in the consideration of this case.”
The effect of the exclusion of this evidence, and the charge of the court, was a verdict for the plaintiffs, which, upon its face, is payable in money. We must assume, for the purpose of this case, that the defendants could have proved a contract by which the plaintiffs were to take their pay in lime. Under such circumstances, the plaintiffs would have no right to demand their pay in money, without first showing that the defendants had refused to furnish lime when called for. Such refusal would, of course, entitle the plaintiffs to he paid in *72money. The verdict and judgment in the court below should haye been in such shape that the court could have retained control over it, and, under its equitable powers, do justice to the parties. As the matter now stands, it would be difficult to go behind the judgment to reach the equity between the parties. We are of opinion that the evidence referred to should have been received, and if the jury found the fact that the plaintiffs were to take their pay in lime, such fact should have been found specially, and incorporated into the verdict. The court would then have been enabled to control the execution, and if the defendants should refuse to pay in lime, could permit the execution to go for money.
The judgment is reversed, and a venire facias de novo awarded.